COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-12-00608-CR


Eric James Tomchik, Jr.                §    From the 371st District Court

                                       §    of Tarrant County (1096754D)

v.                                     §    January 31, 2013

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00608-CR


ERIC JAMES TOMCHIK, JR.                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Pursuant to a plea bargain, Appellant Eric James Tomchik Jr. pled guilty to

indecency with a child by contact, and the trial court convicted him and

sentenced him to fourteen years’ confinement.      The trial court imposed the

sentence on October 24, 2008. Appellant did not file a motion for new trial, so




      1
      See Tex. R. App. P. 47.4.


                                        2
his notice of appeal was due November 24, 2008.2 But the notice of appeal was

not filed until November 30, 2012; thus, it was untimely.

      Accordingly, we informed Appellant by letter on December 14, 2012, that

this appeal was subject to dismissal unless he or any party desiring to continue

the appeal filed a response showing grounds for appeal.         Appellant filed a

response, but it does not provide grounds for continuing this appeal.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction.3   The Texas Court of Criminal

Appeals has expressly held that, without a timely filed notice of appeal or motion

for extension of time, this court cannot exercise jurisdiction over an appeal.4

Because Appellant’s notice of appeal was untimely filed, we dismiss this case for

want of jurisdiction.5


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 31, 2013

      2
       See Tex. R. App. P. 26.2(a)(1).
      3
       See Tex. R. App. P. 26.2(a)(2); Castillo v. State, 369 S.W.3d 196, 198
(Tex. Crim. App. 2012).
      4
       Castillo, 369 S.W.3d at 198; Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996).
      5
       See Tex. R. App. P. 26.2(a)(1), 43.2(f).


                                         3